    Case 18-40295        Doc 464        Filed 02/18/20 Entered 02/18/20 15:43:34                     Desc Main
                                         Document     Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

IN RE:                                                    §
                                                          §
REMARKABLE HEALTHCARE OF                                  §    Chapter 11
CARROLLTON, LP et al. 1,                                  §    Case No. 18-40295
                                                          §    (Jointly Administered)
         Debtors.                                         §


                TRUSTEE’S OBJECTION TO UNITED STATES TRUSTEE’S
              MOTION TO DISMISS PURSUANT TO 11 U.S.C. § 1112(b) AND §105


         COMES NOW, Larry A. Levick, the Litigation Trustee (the “Trustee”) of the Unsecured

Creditors’ Liquidation Trust (a/k/a the Remarkable Litigation Trust) (the “Trust”) for the

bankruptcy estates of Remarkable Healthcare of Carrollton, LP and the related affiliates, and files

this, his Objection to United States Trustee’s Motion to Dismiss Pursuant to 11 U.S.C. § 1112(B)

and §105 (“Objection”), and would respectfully show as follows:

                                    PROCEDURAL BACKGROUND

         1.       On February 12, 2018 (the “Petition Date”), Remarkable Healthcare of Carrollton,

LP and the related affiliates (the “Debtors”) filed a voluntary petition for relief under Chapter 11

of title 11 of the United States Code commencing the above-captioned cases (the “Chapter 11

Cases”).

         2.       On May 15, 2019 the Debtors filed their Chapter 11 Plan of Reorganization as

Modified May 13, 2019 (the “Plan”) [Dkt.355] in which the Trustee was appointed as the Trustee

of the Trust. The order confirming the Modified Plan was entered on May 16, 2019.


1
  The Debtors in these jointly-administered chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number, are: Remarkable Healthcare of Carrollton, LP (5960), Remarkable Healthcare of Dallas, LP
(3418), Remarkable Healthcare of Fort Worth, LP (1650), Remarkable Healthcare of Seguin, LP (4566), and
Remarkable Healthcare, LLC (5142).

TRUSTEE’S OBJECTION TO UNITED STATES TRUSTEE’S
MOTION TO DISMISS PURSUANT TO 11 U.S.C. § 1112(b) AND §105 – Page 1
 Case 18-40295        Doc 464      Filed 02/18/20 Entered 02/18/20 15:43:34              Desc Main
                                    Document     Page 2 of 4



       3.      The Plan went effective on June 12, 2019, according to the Notice of Effective Date

(the “Effective Date”) [Dkt.373] filed on June 13, 2019. Pursuant to the Notice of Selection of

Trustee of the Unsecured Creditors Litigation Trust [Dkt. 379], Larry Levick was selected as the

Trustee.

       4.      The Trustee was authorized under the Plan and the Trust to, among other things,

object to claims and pursue avoidance actions.

       5.      On February 3, 2020, the United States Trustee (“USTrustee”) filed its Motion to

Dismiss Pursuant to 11 U.S.C. § 1112(b) and §105 With Waiver Of 30-Day Hearing Requirement

(“Motion to Dismiss”) due to the Debtors’ failure to pay quarterly fees. Also, the USTrustee also

notes that the “Debtors do not appear able to effectually use Chapter 11 for the benefit of creditors.”

       6.      The Trustee objects to the Motion to Dismiss because it ignores the establishment

of the Trust which was specifically set up as a mechanism for the Trustee to pursue litigation and

disburse the proceeds to unsecured creditors. If the main bankruptcy case is dismissed, the Trustee

has no forum to pursue either the existing filed avoidance actions or to file additional avoidance

actions for the benefit of unsecured creditors.

       7.      As authorized in the Plan and the Trust, the Trustee has filed nine (9) different

avoidance actions and has executed tolling agreements with several additional potential preference

defendants. The Trustee is pursuing these actions for the benefit of creditors. If the main

bankruptcy case is dismissed, then the unsecured creditors will be adversely affected to the extent

that the dismissal of the bankruptcy case will also result in a dismissal of the adversary

proceedings. Unless there is a method for the avoidance actions to be maintained and the Trustee

to file additional avoidance actions, the unsecured creditors will harmed by the dismissal of the

main bankruptcy case.



TRUSTEE’S OBJECTION TO UNITED STATES TRUSTEE’S
MOTION TO DISMISS PURSUANT TO 11 U.S.C. § 1112(b) AND §105 – Page 2
 Case 18-40295        Doc 464      Filed 02/18/20 Entered 02/18/20 15:43:34         Desc Main
                                    Document     Page 3 of 4



        8.     For all these reasons, the Motion To Dismiss should be denied.

        WHEREFORE, PREMISES CONSIDERED, the Trustee respectfully request that the

Court deny the Motion To Dismiss, and grant such other just and proper relief to which the Trustee

is entitled.


                                               Respectfully submitted,

                                               SINGER & LEVICK, P.C.

                                               By:       /s/Michelle E. Shriro
                                                       Larry A. Levick
                                                       State Bar No. 12252600
                                                       Michelle E. Shriro
                                                       State Bar No. 18310900

                                               16200 Addison Road, Suite 140
                                               Addison, Texas 75001
                                               Phone: 972.380.5533
                                               Fax: 972.380.5748
                                               Email: levick@singerlevick.com
                                               Email: mshriro@singerlevick.com

                                               ATTORNEYS FOR THE LITIGATION TRUSTEE




TRUSTEE’S OBJECTION TO UNITED STATES TRUSTEE’S
MOTION TO DISMISS PURSUANT TO 11 U.S.C. § 1112(b) AND §105 – Page 3
 Case 18-40295        Doc 464      Filed 02/18/20 Entered 02/18/20 15:43:34              Desc Main
                                    Document     Page 4 of 4



                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been
electronically mailed to the parties that are registered or otherwise entitled to receive electronic
notices in this case pursuant to the Electronic Filing Procedures in this District, and that a true and
correct copy of the foregoing document has been served on the parties listed below via electronic
mail, on this 18th day of February, 2020.

 mcastillo@curtislaw.net                            john.m.vardeman@usdoj.gov
 Mark A. Castillo                                   John M. Vardeman
 Curtis Castillo PC                                 United States Trustee
 901 Main Street, Suite 6515                        110 N. College Street, Suite 300
 Dallas, Texas 75202                                Tyler, Texas 75702




                                                        /s/Michelle E. Shriro
                                                       Michelle E. Shriro




TRUSTEE’S OBJECTION TO UNITED STATES TRUSTEE’S
MOTION TO DISMISS PURSUANT TO 11 U.S.C. § 1112(b) AND §105 – Page 4
